Citation Nr: 1604746	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for epileptogenic cerebral dysfunction. 
 
2.  Entitlement to service connection for peripheral artery disease, bilateral lower extremities.


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971 and from July 1972 to April 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The September 2009 rating decision denied service connection for peripheral artery disease, bilateral lower extremities.  The August 2010 rating decision denied service connection for epileptogenic cerebral dysfunction.

In January 2014, the Board remanded the claims for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for peripheral artery disease, bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran otherwise has epileptic cerebral dysfunction that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.


CONCLUSION OF LAW

Epileptic cerebral dysfunction was not incurred in or aggravated by active military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that a VCAA letter dated in April 2010 fully satisfied the notice requirements of the VCAA, and that the Veteran's claim was initially adjudicated in August 2010.  Thus, the Veteran was provided timely VCAA notice.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds no indication that other available, outstanding, relevant records exist.  Therefore, the Board concludes that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim. VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination in connection with this claim in March 2014.  The examiner obtained a full medical history form the veteran, personally examined the Veteran, reviewed the claims file and provided findings and etiology opinion with full rationale.  As such, the Board finds the March 2014 VA compensation and pension examination report and opinion is sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).






II. Service Connection Claims

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic disabilities, such as epilepsies, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran's service treatment records show that in March 1982 the Veteran sought treatment after passing one evening.  It was noted that the Veteran had passed out at 11:00pm the night before while urinating.  He had consummed 4 glasses of whin with dinner between 7:00 and 8:00 pm and 12 ounces of beer between 8:30 and 9:00pm.  It was noted that he did not usually drink.  Assessment was micturition syncope associated with alcohol.  Additionally, the Veteran's November 1990 retirement examination reports the March 1982 syncopal episode.  

Post-service, the evidence of record shows the there are treatment notes for syncopic episodes from March 2005.  Moreover, records show that the Veteran has been treated for partial seizures with medication since April 2010.

The Veteran was afforded a VA examination in March 2014.  At the time, the Veteran reported an onset of seizure activity in 2006.  Episodes are characterized by loss of consciousness only.  He denied any major seizures and reported only up to 1 seizure episode in the last 6 months.  The Veteran was diagnosed with partial seizures.  After a review of the claim file the examiner opined that epileptogenic cerebral dysfunction is not caused by or the result of the Veteran's active service.  The examiner reasoned that the condition shown during active military service was not a seizure/epileptogenic cerebral dysfunction.  Micturition syncope is a benign, acute and transitory condition, often associated with alcohol intake, as evidenced by silence of diagnosis of chronic disability with regard to seizures and the Veteran's own denial of seizure activity repeatedly on routine examinations during active military service.  The examiner further noted that, there is a significant silent interval between the Veteran's separation from the military service and seeking care or compensation for the claimed condition.  He concluded by stating that the Veteran's current partial seizure disorder/epileptogenic cerebral dysfunction is a standalone entity, neither due to nor aggravated by micturition syncope associated with alcohol intake shown in the service treatment records 

After a review of the evidence above, the Board finds that the evidence is against a finding of service connection for epileptic cerebral dysfunction.  Indeed, while the Veteran had an episode of passing out while in service, this was a single episode and no chronic condition was diagnosed at the time.  Moreover, there is a competent and reliable VA medical opinion which states that the current diagnosis of epileptic cerebral dysfunction is not related to service.  The opinion is based on a review of the claim file and is accompanied by a full rationale.  Moreover, it is based on an accurate factual premise.  Finally, it stands uncontradicted by any other medical opinion of record.  Accordingly, the Board places great probative value on the opinion.  

The Board recognizes that the in Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

The Board recognizes that the Veteran has argued that his current epileptic cerebral dysfunction is related to service.  However, the etiology of a neurological disorder is a complex medical matter of which the Veteran does not possess the requisite expertise to provide a competent opinion.  Therefore, while sympathetic to the Veteran's beliefs, the Board finds that his opinion as to the etiology of the current epileptic cerebral dysfunction is not competent evidence.

In sum, the medical opinion expressed by the VA physician in the examination report indicates that the current epileptic cerebral dysfunction is not the result of service and is not related to the passing out incident in service.  Moreover, there is no medical evidence which links the current seizure disorder to service.  The preponderance of the evidence is against the claim for service connection for an epileptic cerebral dysfunction.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).


ORDER

Service connection for epileptic cerebral dysfunction is denied.


REMAND

After a review of the evidence the Board finds that unfortunately, additional development is needed prior to deciding the claim for service connection for peripheral artery disease.  The Board regrets the additional delay, but finds that the additional development is needed to ensure due process.

In the January 2014 remand the Board noted that in August 2009, the Veteran underwent a VA examination to address the severity and etiology of the Veteran's peripheral edema.  The VA examiner stated that an opinion as to whether the Veteran's peripheral edema was related to or the result of diabetes mellitus could not be rendered without resort to mere speculation.  The rationale provided was that an August 2008 treatment note made reference to the Veteran being referred to a vascular surgeon for evaluation of possible peripheral artery disease, however, no records from a vascular surgeon were located in the Veteran's claims file.  Without the records from the vascular surgeon, the examiner stated it would be speculation to comment on that evaluation or diagnoses.  Therefore, the Board requested that a new VA examination be obtained. 

The Veteran was afforded a new VA examination in March 2014.  At the time, the examiner found that the Veteran had never had a vascular disease.  The examiner noted that there was no objective evidence of a diagnosis regarding peripheral artery disease or peripheral edema in the service treatment records, or the Veteran's VA and private post service treatment records.  He further noted that since a diagnosis was not established, an opinion would not be provided.

However, the Board observes that at the August 2009 VA examination the Veteran was diagnosed with peripheral edema.  Findings of lower extremity edema and coldness were noted.  In August 2008, the Veteran was found to have discolored toes and a diagnosis of possible peripheral edema was noted.  In July 2010, the Veteran was also noted to have ankle edema with reduced pedal pulses.  

The March 2014 VA examiner found there was no evidence of a peripheral edema diagnosis in the record.  However, the August 2009 VA examination did establish such diagnosis and additional records do show symptomatology related to peripheral edema of the lower extremities.  Therefore, there is evidence of peripheral edema during the pendency of the claim.  As such, regardless of whether there are current findings of peripheral edema, an etiology opinion is needed.  Therefore, a new VA medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Return the claim file to the examiner who conducted the March 2014 VA peripheral artery disease examination and ask that a new medical opinion be provided with regards to the etiology of any peripheral edema found during the pendency of the claim.  The claim file should be made available to the examiner for their review.  It should be stressed to the examiner that an opinion is needed even if there are no current findings of peripheral edema or peripheral artery disease as there is a diagnosis of peripheral edema during the pendency of the claim.  The examiner should specifically comment on the diagnosis of peripheral edema in the August 2009 VA examination and the findings of ankle edema and discolored toes in July 2010 and August 2008, respectively, in any opinion provided.  The examiner should provide the following opinions: 

(a) Identify all diagnosed peripheral artery disease and peripheral edema at any time during the pendency of the claim, and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed peripheral artery disease or peripheral edema is related to the Veteran's active service. 

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral artery disease or peripheral edema was caused by the Veteran's service-connected diabetes mellitus or any other service-connected disability. 

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed peripheral artery disease or peripheral edema is aggravated by the Veteran's service-connected diabetes mellitus or any other service-connected disability. Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014). 
 
2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and thereafter return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


